Explanatory Comment

       Current Rule 3136 provides for the sheriff to prepare a schedule of proposed

distribution of proceeds (schedule) no later than thirty days after a sale of real property

or five days after the sale of personal property. The sheriff is required to keep the

schedule on file so that it is available for inspection in the sheriff’s office. The parties in

interest (parties) then have ten days to file exceptions to the schedule.           The rule,

however, does not require the sheriff to serve or notify the parties that a schedule has

been prepared. As a result, the parties must monitor the sheriff’s office on a daily basis

to acquire the schedule in order to have the full ten days with which to prepare and file

the exceptions.    Instead of keeping the schedule on file in the sheriff’s office, the

proposed amendment would require the sheriff to file the schedule with the prothonotary

and is intended to give the practitioner the ability to consult the docket, which in some

counties can be done electronically.




                                                   By the Civil Procedural
                                                   Rules Committee

                                                   Peter J. Hoffman
                                                   Chair